
	

115 SRES 677 IS: Congratulating the Seattle Storm women's basketball team on winning the 2018 Women's National Basketball Association championship.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 677
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mrs. Murray (for herself and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the Seattle Storm women's basketball team on winning the 2018 Women's National
			 Basketball Association championship.
	
	
 Whereas, on September 12, 2018, the Seattle Storm women's basketball team (referred to in this preamble as the Seattle Storm) won the 2018 Women's National Basketball Association (referred to in this preamble as the WNBA) championship;
 Whereas the 2018 WNBA championship is the third national championship that the Seattle Storm has won and the first national championship that team has won since 2010;
 Whereas the Seattle Storm beat the Washington Mystics women's basketball team in the WNBA finals and bested the Phoenix Mercury women's basketball team in the WNBA conference finals;
 Whereas the Seattle Storm became the sixth team in the history of the WNBA to sweep the WNBA finals in three games;
 Whereas the Seattle Storm dominated the regular season, with the best record of any team in the WNBA of 26–8, and earned the top seed;
 Whereas the Seattle Storm championship team exhibited stellar teamwork from its 12 highly talented professional athletes, including Sue Bird, Breanna Stewart, Natasha Howard, Jewell Loyd, Alysha Clark, Sami Whitcomb, Jordin Canada, Crystal Langhorne, Kaleena Mosqueda-Lewis, Noelle Quinn, Courtney Paris, and Mercedes Russell;
 Whereas Breanna Stewart received the 2018 WNBA Finals Most Valuable Player award and the 2018 WNBA League Most Valuable Player award;
 Whereas Natasha Howard received the 2018 WNBA Most Improved Player award; Whereas Sue Bird received the 2018 WNBA Kim Perrot Sportsmanship award, finished her 16th season in the WNBA, led the WNBA with 2,831 career assists, and became the All-Time Games Played leader in the WNBA;
 Whereas the Seattle Storm was led during the 2018 season by Head Coach Dan Hughes and Assistant Coaches Gary Kloppenburg, Ryan Webb, and Crystal Robinson;
 Whereas the players of the Seattle Storm were supported during the 2018 season by exceptionally committed operational and medical staff, including Talisa Rhea, Perry Huang, Emily Blurton, Susan Borchardt, Dr. Adam Pourcho, Dr. Jeff Cary, Tom Spencer, Abby Gordon, Dana McCracken, Susan Kleiner, and Erica Nash;
 Whereas the owners of the Seattle Storm, Lisa Brummel, Dawn Trudeau, and Ginny Glidel, are just 1 of 2 all-female ownership groups in the WNBA;
 Whereas the Seattle Storm has exhibited dedication to social impact by strengthening communities through the StormCares partnership with organizations in the greater Puget Sound region; and
 Whereas the dedication and hard work of the Seattle Storm have inspired and empowered girls, boys, women, and men of all ages: Now, therefore, be it
		
	
 That the Senate recognizes— (1)the achievements of the players, coaches, fans, and staff whose dedication has helped the Seattle Storm women's basketball team win the 2018 Women's National Basketball Association championship;
 (2)the State of Washington and the City of Seattle for their enthusiastic support of women's professional basketball; and
 (3)the continuing progress toward ensuring equity in men’s and women’s professional sports.  